O'Brien, J.:
Our attention is directed hy the appellant upon this appeal to chapter 544 of the Laws of 1893, which, in section 3, provides: “ That on and after the first day of January, eighteen hundred and ninety-eight, it shall he unlawful for any railroad or other company to haul, or permit to be hauled or used, on its line or lines within the State, any freight car not equipped with couplers of the master car builders’ type, and coupling automatically by impact, and which can be uncoupled, except in cases of accident, without the necessity of men going between the ends of the cars.” So, also, we are ' referred to similar enactments to be found in section 49 of the Railroad Law (Laws of 1890, chap. 565, subd. 4); in section 424 of the Penal Code (subd. 2); and in certain sections of the Interstate Commerce Act, approved March 3, 1893. (U. S. Stat. at Large, 52d Cong. vol. 27, 531.)
These several statutes were intended to promote the safety of railroad employees by compelling the equipment of freight cars with automatic couplers; and. as they in terms all went into effect prior to the date of the accident, which occurred on the 24th day of June, 1898, it would have been entirely competent and proper, upon the question of defendant’s negligence, to call attention to them on the trial and show that defendant had not complied with the provisions. These statutes were neither referred to nor-relied upon by the plaintiff at the trial, nor was the attention of the judge called to them. Had that course been followed the defendant would have been at liberty to rebut the force and effect of the alleged violation by evidence, if it existed,. that the statutes had been repealed, or modified, or their time for taking effect extended, or other evidence might have been given to excuse the failure of the-defendant to comply with the statutes.
It has never been held that the violation of a statute is conclusive, but only prima facie evidence of .negligence. Had the plaintiff *288called attention to the statutes or relied upon them, or asked to go to the jmy upon such ground, their hearing upon the question of defendant’s negligence would be before us for review.' The practical election made by tlié- plaintiff to predicate liability upon a theory other than a violation of these statutes, and the’failure to request a submission to the jury on any such ground,- make it improper for us to consider the question, which, for the‘first time in the case, has been raised on this appeal.
We must, therefore, turn to the record of the trial and determine therefrom whether the ruling made at the close of the plaintiff’s evidence dismissing the complaint was right, and this, necessarily, involves a consideration of whether the plaintiff made out a prima facie case tending to show that defendant was guilty of negligence and the plaintiff free from contributory negligence. Even if we assume that the. existence of the statutes referred to together with the evidence presented at the trial (that the drawheads were not in perfect. alignment, nor of ¡standard height, and the one on the moving car had from use or other cause become defective, as evidenced by its lateral movement) made out a case of negligence on the part of the defendant, or if we infer that the place where the plaintiff had been assigned to work was dangerous, there still remains the other proposition, which it was incumbent upon the plaintiff to establish, namely, that he was free from contributory negligence. Taking his statement of the situation presented at the time of the accident, it appears that when the cars were approaching within a fow feet, he noticed the defects complained of-—that the drawheads were not of an even height and that the link was in the lower one, which rendered it a dangerous operation to attempt to couple the cars — and it is impossible to draw any other inference than that the¡ plaintiff, with full knowledge of the danger., assumed the risk.
We say “ danger ” advisedly, because the plaintiff himself testified that he thought he could avert injury by using care and by-placing his arm underneath the drawhead of the approaching car. This drawhead, he discovered when he attempted to raise the link, had a slight lateral motion, and it is, therefore, important, in considering the question of contributory negligence, to détermine whether this tendency of the lower drawhead to move laterally had *289any bearing upon the accident. We find nothing in the record from which the inference can be drawn that its condition formed all or any part of the proximate cause of the injury. Whether the drawhead was fixed or movable had no connection so far as' appears with the happening of the accident. This, as we view the testimony, resulted from plaintiff’s effort to raise the link in the approaching car so that it would go into the opening of the stationary car. On the coming together of the cars, the link in some way was caught and wedged against the flange of the higher drawhead, thus holding fast his fingers, which would not have ■ happened had the link passed horizontally into the opening of the drawhead of the stationary car. Aside, therefore, from the alleged ■ defect of the drawhead of the moving car, the plaintiff’s injury was caused by his attempt to raise the link after he saw the danger and had the opportunity to avoid it. Instead of doing so, he made the attempt, assumed :the risk, and was unfortunately injured. But for his act in attempting to couple the cars he was in no position of danger.
The distinction between the case at bar and the one relied upon by the appellant, of Goodrich v. N. Y. C. & H. R. R. R. Co. (116 N. Y. 398), is shown by the different situations in which the employees were placed and the different risks which were respectively assumed. In that ease the plaintiff undertook to couple two cars, and, when they were within a few feet of each other, stepped between them for the purpose of inserting the link which was in the bumper of the moving car into the bumper of the stationary car. He testified that when the cars were a short distance apart he discovered that the bumper of the moving car was lower than the bumper of the stationary car, and that he thought by raising the link it would enter the bumper of the' stationary car; that he took hold of the link to raise it but found that it would not enter the opening provided for it, and, at that moment, the bumper of the moving car passed under the bumper of the stationary car, and in attempting to remove his hand he was caught between the deadwoods and severely injured. It was held that the question of plaintiff’s contributory negligence was one of fact for the jury, for the reasons, as stated in the opinion, that “ he (the plaintiff) testified that when the cars were four or five feet apart he saw that the bumper of the moving car was lower than the bumper of the stationary, car. It *290does not appear that he observed that it would pass under the bumper of the stationary car, or that there was any danger that the deadwoods would come together. On the contrary, he appears to have thought that the coupling could be made with the straight link that was in the drawhead. He had a right to assume that fact, and that the coupling appliances w7ere in good order. It was only at the moment 'that the cars were about to collide that he discovered his error.” It will be seep- that the cause of the accident in that case was the passing of one bumper under the other,, and that this danger was one not observed by the plaintiff until it was too late to recede from his dangerous position; and, as said in the opinion, the whole transaction was the occurrence of a moment, and the' error of the plaintiff was in estimating the danger that con- ■ fronted him.
Here, however, the danger to be apprehended was.apparent to thé plaintiff; and that he realized it was shown by his statement .that he thought, with care, he could successfully accomplish the task. The distinction between the two cases is, that in the Goodrich case the injury resulted from a cause that xvas unexpected and unforeseen until too late to avert it, while in this case the injury resulted from a cause which was not unexpected, but which the plaintiff thought he could surmount by the exercise of care. Had he not assumed the risk of placing his hand and arm in a dangerous position no injury could have happened to him, because in this case lie was perfectly safe betxveen the cars, the accident being caused, not by one bumper passing under the other, but by the plaintiff’s effort to raise the link in the drawhead of the moving car into the drawhead of the stationary car, wdiicli was some inches; higher. This was an unusual’course to pursue, the xv-itnesses, including the plaintiff, all testifying that the customary way where there was a difference in height of the drawlieads was to place the link in the higher draxvliead. And the plaintiff’s statement directly bearing upon the, question of xvliether or not he assumed the risk xvas, that “ when I began to make the coupling I then discovered -that there was a difference in the height of the txvo drawlieads, but I thought that with care I could make the coupling. , I thought if I used a little care with the link and bending my arm, I could make the coupling-without injury to my arm.”
*291This case in principle is more like that of Karrer v. Detroit, Grand Haven & Milwaukee R. R. Co. (76 Mich. 400), where it appears that a brakeman in coupling cars noticed that the drawbar of one of them had dropped too low to effect the coupling, and, in attempting to raise it. with his knee, it slipped, and his hand was caught and injured, and it was held that lie assumed the risk and could not recover.
Apart, therefore, from the question of the defendant’s negligence, which we have discussed but not decided, we think that the inference could not reasonably be drawn that the plaintiff was free from contributory negligence. The other questions raised as to rulings upon evidence we have examined and do not find that the exceptions taken thereto are tenable. We think, therefore, that the disposition made by the trial judge in dismissing the complaint was right and that the judgment appealed from should be affirmed, with costs.
Van Brunt, P. J., Patterson, Ingraham and Hatch, JJ., concurred.
Judgment affirmed, with costs.